Citation Nr: 0214912	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  99-21 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
jaw injury.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for post-concussion headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active service from February 1997 to 
February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Due to the appellant's recent move to 
Pennsylvania, jurisdiction over the claims file was 
transferred to the VA Regional Office and Insurance Center 
(RO & IC) in Philadelphia, Pennsylvania.  

In December 1999 and again in October 2000, the appellant 
failed to appear without good cause for local hearings before 
a Decision Review Officer (DRO) at the RO which had been 
scheduled at his request.  In January 2001, he failed to 
report without good cause for an official VA examination 
which had been scheduled for him in connection with the 
present appeal.  By letter dated July 2, 2002, the 
Philadelphia RO & IC wrote to the appellant at his current 
address of record in Pennsylvania asking him to indicate 
whether he still wanted a DRO hearing and whether he was 
willing and able to report for a VA examination.  No response 
was received from the appellant to either inquiry by the RO.  
Therefore, the Board has concluded that the veteran no longer 
desires such a hearing and is unwilling or unable to appear 
for a VA examination.  In accordance with 38 C.F.R. § 3.655 
(2001), the Board will decide the issues on appeal based on 
the evidence currently of record.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The appellant did not sustain a jaw injury in service and 
does not currently have any residuals of a jaw injury.  

3.  The appellant does not currently have a right knee 
disability.  

4.  The appellant currently manifests subjective symptoms of 
a post-concussion headache syndrome following head trauma in 
service.  



CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  

2.  A jaw injury was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).  

3.  The requirements for an initial rating in excess of 
10 percent for post-concussion headaches are not satisfied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.124a, 
Diagnostic Code 8045 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through letters, the statement of 
the case and the supplemental statement of the case, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claims, the specific 
information and evidence that he should submit, and the 
assistance that VA would provide in obtaining evidence and 
information on the veteran's behalf.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
post-service medical evidence.  It has also provided the 
veteran with VA examinations and, as discussed above, 
afforded the veteran the opportunity to undergo additional VA 
examinations.  Neither the appellant nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the current claims.  The 
Board is also unaware of any such available evidence or 
information.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the regulations implementing it.  

II.  Factual Background

The report of the appellant's enlistment medical examination 
in January 1997 is negative for any relevant abnormal 
findings.  On March 23, 1998, the appellant fell face-first 
down a flight of eight concrete steps, after which he was 
unconscious for about one minute.  The relevant medical 
records document an injury to the head, two broken teeth, 
facial lacerations and multiple contusions, including on the 
right knee.  On March 30, it was reported that his jawbone 
was sore.  On April 2, 1998, the appellant began complaining 
of frontal headaches, dizziness and insomnia.  A post-
concussion syndrome was reported at this time.  A 
computerized tomography (CT) scan of the head on April 20 was 
unremarkable.  

A comprehensive medical examination of the appellant in 
October 1998 was completely normal except for continuing 
complaints of right knee pain for which no cause was 
identified.  In November 1998, it was reported that all 
clinical findings pertaining to the right knee were negative.  
Subsequently, the appellant also continued to complain of 
frontal headaches, which he believed were caused by scar 
tissue on his forehead.  He was seen by a private consultant 
in December 1998, who recommended outpatient revision of the 
facial scar on the forehead.  No further relevant findings 
are reflected by the service medical records.  

The appellant was accorded a fee-basis VA internal medicine 
examination in March 1999.  He complained of daily frontal 
and biparietal headaches since the accident in March 1998 for 
which no diagnosis had been established despite multiple 
visits to neurologists since then.  The appellant said that 
medications such as codeine and Naproxen had not helped 
alleviate these headaches.  He denied experiencing any 
associated nausea, vomiting, photophobia or phonophobia.  He 
also complained of right knee pain with bending of the knee 
and repetitive kneeling, as well as a popping sensation in 
the right knee.  

On physical examination, the appellant's gait was normal, 
there were no signs of abnormal weight bearing, and he 
appeared to have no limited function of standing or walking.  
Both knees displayed a full range of motion which was not 
affected by pain, movement against gravity, movement against 
strong resistance, fatigue, weakness or lack of endurance.  
There was no heat, redness, effusion, drainage, abnormal 
movement, instability or weakness detected in either knee.  
Neurological examination of the appellant was normal, and x-
ray films of the right knee were negative for any pathology.  

The VA internal medical examiner in March 1999 diagnosed a 
post-concussive headache syndrome compatible with tension 
headaches.  He commented that this diagnosis was made 
subjectively since objectively the neurological examination 
was normal.  This examiner also diagnosed a right knee 
contusion, resolved.  

The appellant was also accorded a fee-basis VA dental 
examination in March 1999, which included a review of all 
relevant medical records.  It was noted that he sustained 
several fractured teeth in service which were currently being 
restored by VA.  The appellant denied any limitation of his 
jaw movements or ability to open his mouth, and he 
specifically denied having any temporomandibular joint (TMJ) 
complaints.  He reportedly maintained his customary dietary 
habits, and his speech was free from interference.  X-ray 
studies disclosed no evidence of a jaw fracture, and the 
appellant displayed a complete range of TMJ motion without 
signs of abnormal joint sounds.  Palpation  revealed no pain 
or tenderness over the TMJ.  The examiner concluded that the 
appellant did not exhibit any clinical signs of a TMJ injury.  

III.  Analysis

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, there is no medical evidence dating from 
service which indicates that the appellant incurred either a 
right knee disability (other than an acute contusion) or a 
jaw injury at the time of the March 1998 fall down a flight 
of steps or at any other time during his active service.  
Furthermore, the reports of the most recent VA examinations 
of the appellant in March 1999 are completely negative for 
any evidence of current right knee or jaw disabilities, and 
there is no other medical evidence of current disability of 
the veteran's right knee or jaw.  The evidence of evidence of 
these disabilities currently, as well as the evidence of a 
nexus between the veteran's claimed disabilities and his 
military service, is limited to the veteran's own statements.  
This is not competent evidence of the claimed disabilities or 
of a nexus between the claimed disabilities and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, these claims must be 
denied.  



Initial Rating for Post-Concussion Headaches:  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote histories and 
findings pertaining to this disability, except as noted 
above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Rating Schedule provides that brain disease due to trauma 
will be evaluated as follows:  Purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities.  Purely subjective complaints, such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (Dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

In the present case, the appellant's post-concussion 
headaches are already assigned the maximum 10 percent 
schedular rating under Diagnostic Code 8045.  These headaches 
are completely subjective in nature since the appellant's 
neurological evaluation is normal.  A higher schedular rating 
is not warranted since there is no diagnosis of multi-infarct 
dementia associated with brain trauma. 

The appellant has stated that he feels that his headaches 
should be classified as migraines.  However, his headaches 
are not currently so classified, and the appellant has 
submitted no competent medical evidence which would warrant 
such a classification.  Likewise, the representative has 
argued that this disability should be rated under another 
Diagnostic Code, but has not even suggested another 
Diagnostic Code which is applicable in this case.  Reference 
has been made by the representative to Meniere's-type 
syndrome, but the appellant's service-connected subjective 
complaints of post-concussion headaches clearly fall within 
the ambit of Diagnostic Code 8045, which also contemplates 
subjective complaints of dizziness and insomnia, rather than 
those pertaining to vertigo or dizziness (Diagnostic Codes 
6204-05).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The objective evidence does not establish the 
presence of symptoms or functional impairment in excess of 
that contemplated by the schedular criteria.  In sum, the 
record does not lead the Board to believe that the average 
industrial impairment from the disability at issue would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
ORDER

Entitlement to service connection for residuals of a jaw 
injury is denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
post-concussion headaches is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

